DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Park).
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent No. 8,166,029 B2) in view of Ikeda et al. (US 20120072937 A1).
Regarding claim 1, Park teaches a method for providing media guidance (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3]), the method comprising: 
determining a plurality of media content items that are related to a media content item (col. 11, line 4-19, identifying the metadata associated with each content item in a given result set, such as the actor, genre, plot summary, character or director or a movies included in the result set, searches the data store for other media content items that match the identified metadata, the metadata search results which include, for example media content items associated with particular actor, director, genre, plot summary, character or other metadata that is associated with the media content);
generating, for each of the first subset and the second subset of related media content items, a relatedness indicator as a phrase that describes the media content items in each of the first subset and the second subset of related media content items, wherein the phrase associated with the first subset of related media content items includes the first keyword and the keyword type, and wherein the phrase associated with the second subset of related media content items includes the second keyword and the keyword type (Fig. 7, col. 11, line 4-28, col. 12, line 30-41, identifying the metadata associated with each content item in a given result set, such as the actor, genre, plot summary, character or director or a movies included in the result set, searches the data store for other media content items that match the identified metadata, the metadata search results which include, for example media content items associated with particular actor, director, genre, plot summary, character or other metadata that is associated with the media content; providing the second set of search results, which include the one or more media content related to or matching the metadata associated with the media content included in the result set; the related media content items listed in connection with items from result set, e.g., connected movies by common cast and crew members, similar movies, recommended movies, recommended cast/crew, etc.; Fig. 7 illustrates the subset movies connected by collaborators related to ‘Matrix’ and subset of similar Movies to ‘Matrix’ based on user’s preferences; noted there are multiple keyword and its associated keyword as actor type, genre type, plot summary type, character or director or movies type that one of the ordinary skill in the art would know that the related media content as shown in Fig. 7 indicating the movie connected by collaborators that corresponding to cast/crew and/or director type, it could also show subset of movies connected by genre type and/or plot summary type, therefore, it teaches generating, for each of the it is first subset and the second subset of related media content items, a relatedness indicator as a phrase that describes the media content items in each of the first subset and the second subset of related media content items, wherein the phrase associated with the first subset of related media content items includes the first keyword and the keyword type, and wherein the phrase associated with the second subset of related media content items includes the second keyword and the keyword type as claimed; also see Fig. 5B and 12B); 
cause a user interface that presents media content information associated with the media content item, wherein the user interface includes (i) the media content information (col. 9, line 58-64, col. 11, line 54-59, the result set may be transmitted together with data or links to data indicating other relevant media content, such as recommended movies, recommended actors, similar movies, or other related media content; the result set which may include the transmission of media content items, links to media content items, metadata for media content items, etc., example of the list of search results are presented in the user interfaces illustrated in Figs.5-20), (ii) playback information that includes links for accessing the media content item from a plurality of content sources (col. 9, line 58-64, col. 11, line 54-59, the result set may be transmitted together with data or links to data indicating other relevant media content, such as recommended movies, recommended actors, similar movies, or other related media content; the result set which may include the transmission of media content items, links to media content items, metadata for media content items, etc., example of the list of search results are presented in the user interfaces illustrated in Figs.5-20), (iii) a first row of content items that includes the first subset of related content items with the relatedness indicator corresponding to the first subset of related media content items from the plurality of content sources (Fig. 7 illustrates the subset movies connected by collaborators related to ‘Matrix’, noted, the phrase ‘connected movies by collaborator’ is interpreted as the relatedness indicator corresponding to the first subset of related media content items; also see Fig. 5B and 12B), and (iv) a second row of content items that includes the second subset of related media content items with the relatedness indicator corresponding to the second subset of related media content items from the plurality of content sources (Fig. 7, col. 11, line 4-28, col. 12, line 30-40, searches the data store for other media content items that match the identified metadata, the metadata search results which include, for example media content items associated with particular actor, director, genre, plot summary, character or other metadata that is associated with the media content; the related media content items listed in connection with items from result set, e.g., connected movies by common cast and crew members, similar movies, recommended movies, recommended cast/crew, etc.; Fig. 7 illustrates subset of similar Movies to ‘Matrix’ based on user’s preferences; ‘most similar movies to the Matrix’ is interpreted as relatedness indicator corresponding to the second subset of related media content items; further noted, that one of the ordinary skill in the art would know that the relatedness indicator could be subset of movies connected by genre type and/or plot summary type as the searches for related media content items using the keywords related to genre type and/or plot summary type for identifying the related media content items, therefore, it teaches a second row of content items that includes the second subset of related media content items with the relatedness indicator corresponding to the second subset of related media content items from the plurality of content sources as claimed; also see Fig. 5B and 12B).
Park does not explicitly disclose: calculating a score for each of the plurality of keywords based at least in part on a frequency each of the keywords is associated with media content items in the plurality of related media content items.
Ikeda teaches: calculating a score for each of the plurality of keywords based at least in part on a frequency each of the keywords is associated with media content items in the plurality of related media content items (fig. 5, paragraph [0035]-[0036], calculate a similarity score between the first and second vectors on a per-keyword basis, where the per-keywords basis can be interpreted as per-keyword associated with media content items in the plurality of related media content items. Further, the vectors comprises of keywords where the keywords in the comprises of elements having values indicative of the frequencies of the plurality of keywords which in part is used to calculate the score);
selecting a first keyword from the plurality of keywords based at least in part on the calculated score (fig. 5, paragraph [0160], [0165], select keyword based on the TF-IDF calculated score. For example, the keyword “Dimensions” is selected); 
determining a first subset of related media content items, wherein each media content item in the first subset is associated with the selected first keyword (fig. 5, paragraph [0163], [0165], generate a first vector wherein the first vector comprises of media content such as words and keywords and the first vector is associated with the first keyword selected. Wherein the first vector is interpreted as the first subset. For example, the first vector herein interpreted as the first subset is determined “Dimensions [Baseball, Soccer, Kyojin, Hanshin, Tennis, . . . based on the keyword extracted/selected dimensions); 
selecting a second keyword from the plurality of keywords based at least in part on the calculated score (paragraph [0166]-[0168], a second keyword is selecting form the list of the plurality of keywords of the calculated IF-IDF score); determining a second subset of related media content items, wherein each media content item in the second subset is associated with the selected second keyword (Ikeda, fig. 5, paragraph [0163], generate a second vector wherein the second vector comprises of media content such as words and keywords and the second vector is associated with the second keyword selected. Wherein the second vector is interpreted as the second subset. For example, the second vector herein interpreted as the second subset is determined “Baseball, Dimensions [Baseball, Soccer, Kyojin, Hanshin, Tennis,. . ." based on the keyword extracted/selected baseball).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include calculating a score for each of the plurality of keywords based at least in part on a frequency each of the keywords is associated with media content items in the plurality of related media content items; determining a first subset of related media content items, wherein each media content item in the first subset is associated with the selected first keyword; selecting a second keyword from the plurality of keywords based at least in part on the calculated score; determining a second subset of related media content items, wherein each media content item in the second subset is associated with the selected second keyword into identifying media content and related media content items of Park.
The motivation for doing so would be to allow viewers to share media content quickly over a distributed broadcast (Ikeda. paragraph [0004]).
Regarding claim 2, Park as modified by Ikeda teach all claimed limitations as set forth in the rejection of claim 1 and further teach wherein the plurality of media content items are determined in response to receiving a search query for the media content item (Park, col. 8, line 5-8, receiving the search query and calculates a result set of media content items and/or information regarding the items).
Regarding claim 3, Park as modified by Ikeda teach all claimed limitations as set forth in the rejection of claim 1 and further teach wherein the first subset of related media content items are presented in a first row of a user interface with a label that includes the phrase corresponding to the first subset of related media content items, and wherein the second subset of related media content items are presented in a second row of the user interface with a label that includes the phrase corresponding to the second subset of related media content items (Park, Fig. 7 illustrates ‘the subset movies connected by collaborators’ and ‘subset of similar Movies to ‘Matrix’ based on user’s preferences’; also see Fig. 5B and 12B). 
Regarding claim 4, Park as modified by Ikeda teach all claimed limitations as set forth in the rejection of claim 1 and further teach wherein an order of the first row and the second row within the user interface are determined based on the score associated with each of the first keyword and the second keyword (Park, col. 2, line 20-25, col. 6, line 3-10, col. 7, line 13-18, the ranked search results are returned to the client device together with links to related media content, which may alternatively or additionally include information regarding related media content items; ranking search results automatically in accordance with parameters; scoring for match in other metadata fields such as plot summary, character names or other metadata, in general, title and bigram matches may have greater weight than other matches). 
Regarding claim 5, Park as modified by Ikeda teach all claimed limitations as set forth in the rejection of claim 1 and further teach wherein the first keyword relates to a common plot of the first subset of related media content items (Park, col. 11, line 4-28, col. 12, line 30-40, searches the data store for other media content items that match the identified metadata, the metadata search results which include, for example media content items associated with particular actor, director, genre, plot summary, character or other metadata that is associated with the media content; providing the second set of search results, which include the one or more media content related to or matching the metadata associated with the media content included in the result set). 
Regarding claim 6, Park as modified by Ikeda teach all claimed limitations as set forth in the rejection of claim 1 and further teach wherein generating the phrase associated with the first subset of related media content items comprises combining the first keyword with an indication of a type of media content associated with the media content items in the first subset of related media content items (Park, Fig. 5B illustrates a phrase ‘Top 20 recommended actor/directors for parkst’ is interpreted as wherein generating the phrase associated with the first subset of related media content items comprises combining the first keyword with an indication of a type of media content associated with the media content items in the first subset of related media content items; also see 12B). 
As per claims 7 and 13, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 8-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2-6 respectively and are similarly rejected.
As per claims 14-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 2-6 respectively and are similarly rejected.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168